                 Case 1:21-cv-00532-SAG Document 28-3 Filed 04/06/21 Page 1 of 2

bocarrasco47@outlook.com

From:                             Bryce Carrasco
Sent:                             Thursday, February 11, 2021 3:26 PM
To:                               Office of the President
Cc:                               Janker, Caitlin; ckay@mtb.com
Subject:                          FCRA
Attachments:                      saunders_v._branch_banking_and_trust.pdf


I have not heard back from you regarding the derogatory information which remains on my credit report, which was
furnished by M&T. Now, it is established that M&T is the furnisher of derogatory information, therefore, it takes on
specific duties to maintain compliance pursuant to § 1681s-2(b) of the Fair Credit Reporting Act (FCRA).

I am writing to ensure you are aware that there is a meritorious case that M&T has willfully violated provisions of the
FCRA, and each day that my credit score is adversely affected by information provided by M&T is support for the willful
violation argument. Attached is a strong legal precedent to build the framework for my case, which I intend to do if
necessary.

Below is an excerpt from Saunders v. Branch Banking and Trust Co. of Va., 526 F.3d 142 (4 th Cir. 2008):

                We consider first the relevant legal principles governing this FCRAclaim and then the
             arguments offered by BB&T.

                                                            A.

                "Congress enacted FCRA in 1970 to ensure fair and accurate credit reporting, promote
             efficiency in the banking system, and protect consumer privacy." Safeco Ins. Co. of Am. v.
             Burr, 127 S. Ct. 2201, 2205-06 (2007) (citing 84 Stat. 1128, 15 U.S.C. § 1681). To this end,
             FCRA requires CRAs to follow procedures in reporting consumer credit information that
             both "meet[ ] the needs of commerce" and are "fair and equitable to the consumer." 15
             U.S.C.A. § 1681(b).

                In addition to the duties it imposes on CRAs, FCRA also imposes duties on "furnishers of
             information." § 1681s-2. Under § 1681s-2(a), FCRA prohibits any person from furnishing
             information to a CRA that the person knows is inaccurate. Additionally, any person who
             "regularly and in the ordinary course of business furnishes information to one or more
             consumer reporting agencies" must correct and update the information provided so that it is
             "complete and accurate."
             § 1681s-2(a)(2).

                At issue in this appeal are the additional duties a furnisher incurs under § 1681s-2(b) if a
             consumer disputes the accuracy of information that the furnisher reports. If a consumer
             notifies a CRA that he disputes the accuracy of an item in his file, FCRA requires the CRA
             to notify the furnisher of the dispute. § 1681i(a)(2). Upon receipt of this notice, a furnisher
             must:

                  (A)   conduct an investigation with respect to the disputed information;

                  (B) review all relevant information provided by the consumer reporting agency
                  pursuant to section 1681i(a)(2) of this title;




                                                             1
                 Case 1:21-cv-00532-SAG Document 28-3 Filed 04/06/21 Page 2 of 2
                 (C) report the results of the investigation to the consumer reporting agency; [and]

                  (D) if the investigation finds that the information is incomplete or inaccurate,
                  report those results to all other consumer reporting agencies to which the person
                  furnished the information and that compile and maintain files on consumers ona
                  nationwide basis . . . .

             § 1681s-2(b)(1).

                Thus, FCRA requires furnishers to determine whether the information that they previously
             reported to a CRA is "incomplete or inaccurate." § 1681s-2(b)(1)(D) (emphasis added). In so
             mandating, Congress clearly intended furnishers to review reports not only for inaccuracies
             in the information reported but also for omissions that render the reported information
             misleading. Courts have held that a credit report is not accurate under FCRA if it provides
             information in such a manner as to create a materially misleading impression. See, e.g.,
             Dalton v. Capital Associated Indus., Inc., 257 F.3d 409, 415 (4th Cir. 2001); see also
             Koropoulos v. Credit Bureau, Inc., 734 F.2d 37, 40-42 (D.C. Cir. 1984) (reasoning that
             incomplete reporting can violate FCRA when it is "misleading"); Alexander v. Moore &
             Assocs., Inc., 553 F. Supp. 948, 952 (D. Haw. 1982).3

                Of particular relevance here, in Dalton we addressed the duty of a CRA to report accurately
             pursuant to § 1681e. 257 F.3d at 415. We held that a report "is inaccurate" not only "when it
             is ‘patently incorrect’" but also "when it is ‘misleading in such a way and to such an extent
             that it can be expected to [have an] adverse[ ]’ effect." Id. (quoting Sepulvado v. CSC Credit
             Servs., 158 F.3d 890, 895 (5th Cir. 1998)). Thus, we held that a consumer report that contains
             technically accurate information may be deemed "inaccurate" if the statement is presented in
             such a way that it creates a misleading impression. Seeid. at 415-16. The Fifth Circuit
             reached a similar conclusion, affirming a jury verdict finding a CRA’s report inaccurate when
             the report described an account as "[l]itigation [p]ending," because the report omitted the fact
             that the consumer, as opposed to the creditor/furnisher, had brought suit. See Pinner v.
             Schmidt, 805 F.2d 1258, 1262-63 (5th Cir. 1986).

                Finally, FCRA imposes civil liability on "[a]ny person" violating duties under the Act. §§
             1681n(a); 1681o(a). A consumer may recover compensatory damages or statutory damages
             of not more than $1,000,punitive damages, and attorneys fees from any person who "willfully
             fails to comply" with the requirements of the Act. § 1681n. Only compensatory damages and
             attorneys fees are available for negligent violations of the Act. § 1681o. FCRA explicitly bars
             private suits for violations of § 1681s-2(a), but consumers can still bring private suits for
             violations of § 1681s-2(b). See § 1681s-2(c); see also Johnson v. MBNA Am. Bank, NA, 357
             F.3d 426, 431-32 (4th Cir. 2004) (affirming jury verdict in consumer suit for violation of
             § 1681s-2(b)).

                With these principles in mind, we turn to the arguments in the case at hand.


Please forward this to your legal team so they are aware of how I am planning to build my case. I am happy to speak
with your legal department to discuss the merits of potential litigation. Once again, I do not prefer this as I would rather
the issue be resolved by M&T, and I am willing to sign a formal agreement or out of court settlement with a pledge that I
will not pursue legal action if certain actions are taken by M&T to resolve the issue at hand.


Thank you for your consideration.

Bryce Carrasco
Cell: 410-858-7432
                                                             2
